internal_revenue_service number info release date date uil xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxx re xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx dear mr xxxxxx we received your recent letter requesting information regarding a program you are considering adopting within your xxxxx scout pack you indicate that your pack is xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx tax exempt under sec_501 of the internal_revenue_code one of the purposes of the scouting program is to instill self-reliance ixxxxxxxxxx you indicate that one way of doing this is to allow the xxxxxx to earn their own way as opposed to depending on others including their parents to fund their individual scouting participation to further this self-reliance you are proposing to allow the xxxxxx in your pack to raise monies through fundraising activities and to designate the use of some of these funds to pay for personal expenses these expenses would include scouting fees such as organization dues and camp registration fees items used exclusively for scouting such as uniforms and scouting books and items used primarily for scouting such as camping equipment using the money raised in various fundraising activities to further the scouting program for all of the xxxxxx in your pack is in accordance with your exempt purposes xxxxxxxxxxxxxxxxxxxxxxxxxxxxxx in this regard the pack could use the funds all or a percentage it raises to reduce or eliminate dues and various registration fees purchase uniforms and scouting books and purchase camping equipment the pack could also use its funds to provide assistance to individual scouts in cases of financial hardship the distribution method you are proposing - the creation of a reserve fund within the pack where a portion of the money that an individual scout raises during a fundraising event is reserved for xxx use alone is a troublesome one earmarked accounts may not be compatible with continued tax exemption such a decision cannot be made without considering all of the facts and circumstances accordingly we are not ruling definitively at this time we hope the following general discussion will be helpful sec_501 of the code provides in part an exemption to the federal_income_tax for organizations organized and operated exclusively for educational charitable or other exempt purposes under the income_tax regulations an organization will be considered operated exclusively for exempt purposes if it engages primarily in activities which accomplish those purposes if more than an insubstantial part of an organization's activities do not further its exempt purposes it will not be considered operated exclusively for exempt purposes in addition an exempt_organization must serve a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the private benefit prohibition is broad and includes the individual scouts and their parents the amount of private benefit that will be permitted depends on the magnitude of that benefit in relation to the public benefit derived from the organization's activities and whether that private benefit is necessary for the organization to achieve its exempt purposes in considering whether a private benefit such as earmarked accounts for the personal benefit of individual scouts is substantial enough to jeopardize your exemption one must examine all of the facts and circumstances in relation to the public benefit inherent in the scouting program this may be a small private benefit whether the private benefit to the individual scouts is necessary to achieve the goals of the scouting program however is not clear we discussed a similar question in regard to athletic booster clubs that earmarked a portion of their fundraising proceeds to be shared only by the members who participated in the fundraiser in the cpe text a copy is attached for your convenience in the hypothetical addressed in the article example one on page we determined that the resulting private benefit to the individual members was substantial and negated the charitable intent of the organization precluding exemption under sec_501 of the code you have asked whether issuing a form_1099 for each scout receiving such benefits would negate the private benefit question in this case you would treat all income the scout receives through the earmarked account as compensation_for tax purposes an exempt_organization can of course pay reasonable_compensation for services treating the receipts as income to the individual however may raise additional issues for the pack in particular the fundraising activity may if conducted by paid labor rather than volunteers be characterized as unrelated_business_income taxable under sec_511 of the code you may wish therefore to consider whether creating a possible tax_liability for both the individual scouts and the pack is appropriate under the circumstances this letter is advisory only and has no binding effect on the internal_revenue_service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any questions regarding this discussion or we can be of further assistance please feel free to call me pincite-8926 or ms xxxxxxxxxxxxx at xxxxxxxxxxxx gerald v sack manager exempt_organizations technical group s gerald v sack sincerely
